         Case 3:21-cv-30068-MGM Document 54 Filed 08/11/21 Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS

 SONICSOLUTIONS ALGAE CONTROL, LLC,                        ) Civil Action No. 3:21-cv-
 SONIC SOLUTIONS, LLC, and                                 ) 30068-MGM
 ALGAECONTROL.US LLC,                                      )
                                                           )
                        Plaintiffs,                        )       POTENTIAL KEY
                                                           )        WITNESS LIST
 v.                                                        )        PURSUANT TO
                                                           )       AUGUST 6, 2021
 DIVERSIFIED POWER INTERNATIONAL, LLC,                     )       ORDER OF THE
 and ANTONIO TRIGIANI,                                     )           COURT
                                                           )
                        Defendants.



       Pursuant to the Court’s Order of August 6, 2021, which requires the parties to file “a list

of potential key witnesses (as well as their residences and a general description of the subject of

their testimony) for the purpose of assessing venue,” Plaintiffs SonicSolutions Algae Control,

LLC (“SSAC”), Sonic Solutions, LLC (Sonic Solutions) and AlgaeControl.US LLC (“ACUS”)

(together, “Plaintiffs”) submit this list of potential key witnesses. As the Court recognized

during the August 6, 2021 hearing on the subject of venue, this case is in its early stages. In this

document, Plaintiffs have supplied a list of witnesses who, Plaintiffs’ counsel currently

understand, likely have information relevant to Plaintiffs’ claims (or to impeach Defendants’

sworn testimony) in this matter. This list is based upon information that Plaintiffs’ counsel have

obtained from client interviews and preliminary review of available documents, but without the

aid, in most cases, of third party witness interviews or any other discovery. The content of the

following list, therefore, may change, and likely will change, as the result of that discovery and

further witness interviews.
        Case 3:21-cv-30068-MGM Document 54 Filed 08/11/21 Page 2 of 9




ALL COUNTS: The following individuals are likely to have testimony relevant to all or

   multiple counts in Plaintiffs’ Verified Complaint for Injunctive Relief and Damages:

         i.   Devon Assael, the Vice President of Marketing and Sales at SonicSolutions Algae

              Control, LLC (“SSAC”) and formerly in substantially the same role at Sonic

              Solutions, LLC (“Sonic Solutions”). Ms. Assael works in SSAC’s office in

              Northampton and resides in Middletown, Connecticut. She is the daughter of

              Dana G. Taylor, the president and managing member of Sonic Solutions and

              SSAC. She will be testifying at least as to SSAC marketing efforts, customer

              identities and communications, communications with and representations by

              Defendants, the impacts of Defendants’ termination of product supply and

              communications with SSAC customers upon SSAC’s business prospects, and the

              damages, in the form of lost sales and altered relationships with customers, that

              she and SSAC have suffered as a result of DPI’s actions. Ms. Assael will also

              testify that she has personally suffered substantially due to the actions of

              Defendants due to lost commissions that form a substantial portion of her salary.

              Because Ms. Assael has a three-year old child with cerebral palsy, it would be a

              great inconvenience to her and her family if she were required to travel to

              Tennessee for trial.

        ii.   Dana G. Taylor, the managing member of both Sonic Solutions and SSAC. Mr.

              Taylor’s principal office and place of business is in Northampton, Massachusetts.

              While his residency is Florida, Mr. Taylor also maintains a home in Middletown,

              Connecticut, which is located across the street from Ms. Assael’s home (and his

              grandchildren). Mr. Taylor will testify to virtually all aspects of this litigation.


                                                 2
     Case 3:21-cv-30068-MGM Document 54 Filed 08/11/21 Page 3 of 9




    iii.   Tara Spitzer, the long-serving office manager for Sonic Solutions and now

           SSAC. Ms. Spitzer resides in Ashfield, Massachusetts with her husband and

           teenage daughter and works in SSAC’s office—and maintains its records—in

           Northampton, Massachusetts. She will be a principal witness for Plaintiffs,

           testifying at least with respect to customer identities, SSAC business practices,

           communications with Defendants, and SSAC financial records.

    iv.    Ken Wagner, a limnologist, biochemist, and specialist in solving water body

           algae problems who has had a business relationship with Sonic Solutions and its

           successor, SSAC, since at least 2004. Mr. Wagner works in Wilbraham,

           Massachusetts and, on information and belief, also resides in Wilbraham. He will

           likely testify as to the relative efficacy of the ultrasonic algae management

           technology sold by Sonic Solutions and SSAC.



COUNT I: Ms. Assael, Mr. Taylor, and Ms. Spitzer will provide testimony concerning the

   tortious interference of Diversified Power International, LLC (“DPI”) and Mr. Trigiani

   with Sonic Solutions and SSAC’s prospective business relationships. The following

   witnesses are also likely to have testimony relevant to this count:

             i.   A representative of the Aquarion Water Company (“Aquarion”), a

                  subsidiary of Eversource Energy based in Connecticut, with its own

                  subsidiaries in Connecticut, Massachusetts, and New Hampshire. A

                  representative of Aquarion or one of its subsidiaries is expected to testify

                  about the structure of Aquarion’s relationship with SSAC and its

                  predecessor entities; the role of SSAC dealers and SSAC in developing


                                             3
 Case 3:21-cv-30068-MGM Document 54 Filed 08/11/21 Page 4 of 9




              sales; the duration of and goodwill in Aquarion’s relationship with SSAC;

              Aquarion’s experience with the adoption of Hydro Bioscience (“HBS”)

              products manufactured by DPI and distributed through SSAC; and the

              scope of one major order that it placed through an SSAC dealer as a result

              of the sales efforts of SSAC—and Ms. Assael in particular—revenue on

              which order SSAC was deprived of due to Defendants’ actions.

        ii.   Lawrence Field, a Wyoming resident. Mr. Field is expected to testify to

              facts implicating DPI’s knowledge of his company’s potential investment

              in SSAC, and of the impact DPI’s refusal to supply SSAC with products

              had upon that potential investment.



COUNTS II-IV: In addition to Mr. Taylor, Ms. Assael, and Ms. Spitzer, named above,

   the following individuals are likely to have knowledge or information relevant to DPI

   and Mr. Trigiani’s intentional interference with SSAC’s contractual relations, as well

   as DPI and Mr. Trigiani’s unfair and deceptive acts and practices:

         i.   A representative of Maryland Biochemical Co., based in Maryland, who

              is responsible for the territories of Massachusetts, Rhode Island, Vermont,

              and Connecticut and which company is a signed dealer of SSAC. This

              testimony will establish the nature of and commitments inherent in the

              signed dealer relationship, Maryland Biochemical’s prior reliance upon

              SSAC for the supply of product and sales support, the role of HBS

              products in this relationship, and the impact of SSAC’s inability to supply

              HBS products on this relationship.


                                        4
Case 3:21-cv-30068-MGM Document 54 Filed 08/11/21 Page 5 of 9




     ii.    Emilé Demers and/or Timothy Rancourt, both representatives of the

            Long Pond Clean Water Committee (LPCWC). Publicly available

            information indicates that both Mr. Demers and Mr. Rancourt reside in

            Dracut, Massachusetts. LCPCW maintains a shipping address in New

            Hampshire, but Long Pond, which LCPCW is dedicated to maintaining, is

            primarily located in Massachusetts. The representative of LCPCW is

            expected to testify that DPI contacted LCPCW, and that, as a result of this

            communication from DPI, LCPCW decided to return HBS products it had

            previously purchased from SSAC.

     iii.   A representative of South Norwalk Electric and Water, an entity based

            in Norwalk, Connecticut. This representative is expected to testify

            concerning their expectations and experience concerning resolving

            warranty issues through SSAC related to HBS devices.

     iv.    A representative of the Hampton Dive Center, in Riverhead, New York.

            This representative is expected to testify about the significance of

            Hampton Dive Center’s business relationship with Sonic Solutions and its

            successor entity, SSAC, dating back to 2013. It is also expected to testify

            regarding the Center’s reliance upon SSAC to resolve warranty issues

            related to HBS devices.

      v.    Charles Morgan, a Tennessee resident and former employee of DPI. He

            is expected to testify about Mr. Trigiani’s stated objectives regarding

            SSAC, Mr. Trigiani’s instructions concerning contacting SSAC’s




                                      5
 Case 3:21-cv-30068-MGM Document 54 Filed 08/11/21 Page 6 of 9




                  customers and dealers, and other efforts by DPI to usurp SSAC’s

                  customers or otherwise interfere with its business.



COUNT V: In addition to Mr. Taylor, Ms. Assael, and Ms. Spitzer, the following

individual may have relevant knowledge and information concerning the terms and

breach of the implied-in-fact contract between DPI, SSAC, and SSAC’s predecessor

entities:

       i.      Kirk Whatley, a former salesman for Sonic Solutions who, on information

               and belief, maintains a business relationship with Defendant Trigiani. On

               information and belief, Mr. Whatley resides in Hadley, Massachusetts. Mr.

               Whatley may testify as to the historical business relationship and business

               practices between Sonic Solutions and DPI.



COUNT VI: The following individuals, in addition to Mr. Taylor, Ms. Assael, and Ms.

    Spitzer, are likely to have information relevant to the breach of the DPI Noncompete:

             i.   Paul Benjamin, an individual whom Defendants allege witnessed a

                  conversation between Defendant Trigiani and Dana G. Taylor concerning

                  the scope of the DPI Noncompete. Mr. Benjamin owns a business with a

                  Hadley, Massachusetts office and, on information and belief, also resides

                  in Hadley, Massachusetts.

            ii.   Frank Ahlbin, a Connecticut resident and a principal of Pyramid

                  Technologies, which manufactured the ultrasonic devices that Sonic

                  Solutions marketed prior to SSAC becoming the principal distributor of


                                            6
     Case 3:21-cv-30068-MGM Document 54 Filed 08/11/21 Page 7 of 9




                  HBS devices for DPI. Mr. Ahlbin should be competent to testify as to the

                  nature of the early business relationship between Defendants and

                  Plaintiffs, including the visit of Mr. Trigiani to Sonic Solutions prior to the

                  formation of SonicSolutions Algae Control, LLC.

           iii.   George Bucchi, a Connecticut resident and a principal of Pyramid

                  Technologies, and a potential alternative to Mr. Ahlbin. He should also be

                  competent to testify as to the nature of the early business relationship

                  between Defendants and Plaintiffs, including the visit of Mr. Trigiani to

                  Sonic Solutions prior to the formation of SSAC.

           iv.    Emilé Demers and/or Timothy Rancourt, both representatives of the

                  Long Pond Clean Water Committee (LPCWC), previously referenced,

                  both of whom reside in Dracut, Massachusetts according to publicly

                  available information. The representative of LCPCW is expected to

                  testify that LCPCW ordered certain HBS algae management systems

                  through SSAC, that LCPCW did not provide their contact information to

                  DPI prior to DPI subsequently contacting LCPCW, and that LCPCW

                  cancelled its order with SSAC as a result of the DPI contact.



COUNT VII: The following individuals are likely to have information or knowledge

   relevant to the claim that DPI engaged in false advertising.

             i.   Paul Benjamin, a previously-referenced individual who maintains a

                  business and residence in Hadley, Massachusetts. Mr. Benjamin is




                                             7
     Case 3:21-cv-30068-MGM Document 54 Filed 08/11/21 Page 8 of 9




                  expected to testify that he took the photograph of the Rockland Country

                  Club that DPI used in its false advertisement.

            ii.   Matt Ceplo, or another representative of the Rockland Country Club, in

                  Sparkill, New York. This representative will testify that the “before”

                  image included in DPI’s false advertising was actually an image of the

                  Rockland Country Club, without any connection to DPI.



COUNT VIII: Plaintiffs have not yet determined which dealers and customers who have

   received DPI’s defamatory publication may be called upon to testify concerning the

   same.

                                        Respectfully submitted:

                                        PLAINTIFFS,
                                        SONICSOLUTIONS ALGAE CONTROL, LLC.,
                                        SONIC SOLUTIONS, LLC, and
                                        ALGAECONTROL.US LLC
                                        By Their Attorneys,

                                         /s/James C. Duda
                                        James C. Duda, Esq. (BBO # 551207)
                                        Lauren C. Ostberg, Esq. (BBO # 696883)
                                        Bulkley, Richardson and Gelinas, LLP
                                        1500 Main Street, Suite 2700
                                        Springfield, MA 01115-5507
                                        Tel. (413) 272-6284
                                        jduda@bulkley.com
                                        lostberg@bulkley.com




                                            8
         Case 3:21-cv-30068-MGM Document 54 Filed 08/11/21 Page 9 of 9




                                 CERTIFICATE OF SERVICE

          I hereby certify that this document, filed through the ECF system on August 11, 2021,
will be sent electronically to all registered participants as identified on the Notice of Electronic
Filing (“NEF”).
                                              /s/ Lauren C. Ostberg
                                              Lauren C. Ostberg

   3502620




                                                  9
